DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-18 are pending. Claims 2, 6-7, 11, 14, and 16 are amended. Claim 18 is newly added.
In view of the amendment, filed 06/14/2022, the following objections and rejections are withdrawn from the previous Office Action, mailed 03/30/2022:
Specification and drawings objections
Claim rejections under 35 U.S.C. 112(b) 
Regarding the prior art rejections under 35 U.S.C. 103, the previous grounds of rejection are maintained and new grounds of rejection are applied in response to the addition of new claim 18.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claim 1, “an upper extrusion puller member and a lower extrusion puller member defining a portion of the path…” The specification provides corresponding structure for the upper and lower extrusion puller members, including assemblies with rollers shown as 104 and 106 in Figs. 1-2, and further describes that they may be conveyor belts, rotatable shafts, or a combination [0038]-[0044].
In claim 1, “a drive extrusion puller member…providing forward motion to an extrusion.” The specification provides structure for the drive extrusion puller member, as the upper or lower extrusion puller member connected to a drive motor to turn the shaft in either direction [0043]-[0046].
In claim 12, “a biasing member biasing the mounting arm.” The specification provides corresponding structure for the biasing member, such as a spring, elastic chord, or compression spring attached to the first or second portion of the mounting arm [0053].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Furthermore, the last clause of claim 1 recites the limitation “wherein during operation the mounting arm is freely moveable between the lowered position and the raised position.” The specification describes that the mounting arm is “freely movable,” in that it is not held in position by, e.g., a telescoping cylinder, a drive motor or the like [0051]. In view of the specification, the limitation is interpreted to mean the mounting arm is not actively held in a position by a cylinder, motor, or similar.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 2 recites, “wherein during operation the mounting arm is moveable between the lowered position and the raised position only by applying a downward force to the second portion of the mounting arm.” Claim 1 has previously required that “during operation the mounting arm is freely moveable between the lowered position and the raised position.” It is not clear, in view of the specification, how the mounting arm, which is not actively held fixed in one position (“freely moveable”), is limited to only being moved between the positions by applying a downward force to the second portion of the mounting arm. One of ordinary skill in the art would understand that the freely moveable mounting arm should also be capable of being moved between positions by applying an upward force to the first portion of the arm on the other side of the mounting location. Accordingly, it is not clear how the movement of the mounting arm is limited by the amended requirement, and the scope of the claim is indefinite. 
The scope of amended claim 2 would be clear if the term “only” were removed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman et al., US 2008/0111016 A1 (“Ackerman”) in view of Rozga, US 4130275 A (“Rozga”).

Ackerman discloses a device 10 used in conjunction with an extruder ([0009], Fig. 1). The device includes a support frame 20, oriented across the direction of travel of a conveyor system 22, comprising a belt or rollers ([0010]). Support rails 26 and 27 are pivotally connected to the support frame, and a roller 40 is rotatably-mounted to cross bar 30 between the support rails ([0011], [0012]). The roller has an outer driving surface 42 which contacts a strip of feed material and can be used to push the strip of material forward ([0012]-[0013]).

    PNG
    media_image1.png
    491
    791
    media_image1.png
    Greyscale


As to claim 1, Ackerman teaches an apparatus for advancing a sheet of material in conjunction with an extruder, the apparatus comprising: 
a) a path through which a sheet of material travels relative to an extruder (sheet material travels between upper and lower rollers, Fig. 1); 
b) an upper rotating member (roller 40, shaft 30) and a lower rotating member (conveyor system 22) defining a portion of the path; and, 
c) a mounting arm moveably mounted to the apparatus (support rails 26, 27), the mounting arm having a mounting location at which location the mounting arm is moveably mounted to the apparatus (Fig. 1), the mounting arm having a first portion on one side of the mounting location (portion depicted extending toward roller 40 in Fig. 1), wherein the upper rotating member is mounted to the first portion of the mounting arm (Fig. 1), and
wherein the mounting arm is moveable from a lowered position in which the upper rotating member is positioned to engage a sheet of material in the path and a raised position in which the upper rotating member is spaced upwardly from the lowered position (pivotally mounted), 
wherein the first portion travels upwardly and forwardly as the first portion travels from the lowered position to the raised position (see Fig. 1, arm is pivotally mounted and would move in this direction when raised), and wherein during operation the mounting arm is freely movable between the lowered position and the raised position (arm is pivotable and not actively held in position).
Ackerman does not disclose that either of the upper or lower members is driven. However, the lower member comprises a conveyor system, and conveyors are commonly known to be capable of and used for providing powered motion. For example, in a similar sheet material handling and transporting arrangement, Rozga teaches a system comprising cooperating upper and lower sets of rollers processing sheet material (Figs. 1-2), where an upper set of rollers (13, 18) is mounted pivotally and a lower set of rollers (e.g., 22, 23 in Fig. 1) makes up a conveyor unit. In the conveyor unit, drive roll 22, which can be driven by any conventional drive mechanism, moves a conveyor belt in its conveying path (Col. 3, lines 43-47). The opposing members transport and provide adjustable pressure to the sheet material (Col. 2, lines 15-22). 
It would have been obvious to one of ordinary skill in the art before the claimed invention to modify the material handling/conveying apparatus taught by Ackerman with the driven lower member taught by Rozga because driven conveyor systems in similar arrangements are known and would provide additional control over the conveyance of the sheet material.
Ackerman does not disclose a second portion of the mounting arm located on an opposed side of the mounting location. However, Rozga teaches the rollers of the upper member assembly (13, 18) are pivotally mounted on the first portion of a mounting arrangement (arm 28, Figs. 3, 5) which also includes a second portion (arm 32) extending from an opposite side of the mounting location on shaft 30 (Figs. 3, 5). Rozga teaches that it is preferred to partially counterbalance the wheels in order to reduce the downward pressure being applied to the material, and this can be achieved via the second portion of the arm extending from the opposite side of the shaft and by using an adjustable counterweight (33) connected to the end of the second portion of the arm (Col. 4, lines 9-15; Figs. 3, 5).
It would have been obvious to one of ordinary skill in the art before the claimed invention to modify the mounting arm taught by Ackerman to include a second portion on an opposed side of the mounting location in order to provide the capability of adjusting the downward force applied to the material, as taught by Rozga. This constitutes a simple lever mechanism which is known and would require only an extension of the existing arm structure while offering increased maneuverability.
While Ackerman does not disclose the apparatus for use as a “puller,” it appears that the structure of the device disclosed by modified Ackerman is substantially similar to the claimed puller apparatus, and the effect of pulling or pushing depends primarily on the positioning of the apparatus upstream or downstream of the extruder. Pulling or pushing is relative to the point of reference. In the case of Ackerman, the device is placed upstream of an extruder, and thus serves to push the sheet material towards the extruder. If the device of modified Ackerman were placed downstream of the extruder, it would serve to pull the sheet material away from the extruder. Accordingly, the use of the structure for pulling instead of pushing would be obvious and would similarly prove useful for transporting extruded sheet material away from the extruder.
Furthermore, the “extrusion” recited in the claim and its direction of travel refers to a material or article worked upon by the claimed apparatus and does not impart patentability to the claim (MPEP 2115). Whether the apparatus works on extruded material (“extrusion”) or feed material, both of which are depicted as sheets of material, the structure of the apparatus is substantially the same and one of ordinary skill would reasonably expect the structure of Ackerman to be capable of being used as claimed.

Regarding claim 2, Ackerman does not disclose the second portion of the mounting arm, and therefore does not disclose that during operation the mounting arm is moveable between the lowered position and the raised position only (merely) by applying a downward force to the second portion of the mounting arm. 
Rozga teaches the second portion of the mounting arm 32 along with the counterweight 33 which can reduce the downward pressure applied by the roller, in what is depicted as essentially a lever mechanism (Figs. 3, 5). Rozga states that the arrangement provides the wheels with a soft floating action in operation (Col. 4, lines 23-28). Rozga therefore teaches that in operation the mounting arm is moveable between the lowered position and the raised position only (merely) by applying a downward force (e.g., counterweight) to the second portion of the mounting arm. This functionality would also be expected due to the lever arrangement.
Modified Ackerman therefore teaches the claimed function, and it would have been obvious to modify the mounting arm taught by Ackerman with the second portion taught by Rozga as set forth for claim 1.

Regarding claim 3, Ackerman in view of Rozga teach the limitations of claim 1, and Ackerman discloses the mounting arm is pivotally mounted to the apparatus (Fig. 1).

Regarding claim 4, Ackerman in view of Rozga teach the limitations of claim 1. Ackerman does not disclose the second portion of the mounting arm, and therefore does not disclose a counterweight provided on the second portion.
Rozga discloses the counterweight 33 provided on the second portion 32 of the mounting arm (Figs. 3, 5), which is used to partially counterbalance the rollers and reduce downward pressure applied to the material (Col. 4, lines 9-15). Modified Ackerman teaches therefore teaches this limitation, and the modification would have been obvious as set forth for claim 1.

Regarding claims 5-6, Ackerman in view of Rozga teach the limitations of claim 4. Ackerman alone does not disclose the second portion of the mounting arm, and therefore does not disclose the counterweight nor its details.
Rozga discloses the position of the counterweight, which is on the second portion of the mounting arm, is adjustable in order to vary the magnitude of the counterbalance force (Col. 4, lines 18-22). Modified Ackerman therefore teaches a downward force provided by the counterweight is variable, and a position of the counterweight on the second portion of the mounting arm is adjustable whereby the downward force provided by the counterweight is variable. 
It is noted that claim 5 appears to limit a downward force and not the counterweight.
It would have been obvious to ensure a downward force provided by the counterweight is variable and a position of the counterweight on the second portion of the mounting arm is adjustable whereby the downward force provided by the counterweight is variable in order to vary the magnitude of the counterbalance force, as taught by Rozga.

Regarding claim 7, Ackerman in view of Rozga teach the limitations of claim 5. Neither reference explicitly discloses an additional weight positionable on the mounting arm whereby the downward force is variable.
However, Rozga teaches variability of the downward force provided by the counterweight, and Rozga does not limit the counterweight to a specific weight or structure. Therefore, adding weight to the counterweight to vary the downward force would be a matter of engineering choice which a person of ordinary skill in the art would have found obvious in order to achieve an appropriate counterbalance effect. 
Where the only difference between the prior art and the claim is a recitation of relative size/proportion of the claimed device and a device having the claimed relative size/proportion would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP 2144.04(IV)(A) (citing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). Since the only difference between Rozga and the claim is the relative weight provided by the counterweight, and the counterweight of Rozga performs no differently than the claimed device because they are both used for providing variable downward force at a mounting arm, Rozga renders the claim obvious.
It would have been obvious to modify the counterbalanced mounting arm taught by Ackerman in view of Rozga to further comprise an additional weight positionable on the mounting arm whereby the downward force is variable in order to achieve an appropriate counterbalance.

Regarding claim 8, Ackerman in view of Rozga teach the limitations of claim 5. Neither reference explicitly discloses an alternate counterweight is positionable on the mounting arm whereby the downward force is variable.
However, Rozga teaches the counterweight on the mounting arm and does not limit the counterweight to a specific weight or structure. Replacing the counterweight with an alternate counterweight to vary the downward force, such as a heavier or lighter counterweight, would be a matter of engineering choice which a person of ordinary skill in the art would have found obvious in order to achieve an appropriate counterbalance effect. Further, providing an alternate counterweight positionable in the same place and providing the same function of varying the downward force can be seen as a duplication of parts which has been shown obvious (MPEP 2144.04(VI)(B), In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
It would have been obvious to modify the counterbalanced mounting arm taught by Ackerman in view of Rozga so that an alternate counterweight is positionable on the mounting arm whereby the downward force is variable in order to achieve an appropriate counterbalance.

Regarding claim 9, Ackerman in view of Rozga teach the limitations of claim 1. Modified Ackerman, comprising the second portion of the mounting arm, teaches the second portion of the mounting arm provides a downward force because the second portion of the mounting arm clearly has a mass and is positioned opposite the mounting location and extending away from the roller (lever mechanism).

Regarding claim 10, modified Ackerman teaches the limitations of claim 9, and Rozga discloses the counterweight 33 provided on the second portion 32 of the mounting arm (Figs. 3, 5), which is used to partially counterbalance the roller and reduce downward pressure applied to the material (Col. 4, lines 9-15). Modified Ackerman therefore teaches this limitation, and the modification would have been obvious as set forth for claim 1.

Regarding claim 11, Ackerman in view of Rozga teach the limitations of claim 9. Neither reference explicitly discloses a position of the mounting location is variable whereby the downward force is variable.
However, Rozga teaches a slotted connection for the counterweight in order to adjust the position of the counterweight and therefore adjust the downward force, and one of ordinary skill would find that a similar connection type for the mounting arm would predictably provide the same capability of adjusting the downward force by essentially modifying the fulcrum location of the lever. Ackerman already uses pins for the mounting connection, therefore providing variability of the mounting location of the overall arm would require minimal effort, such as providing an extended hole at the arm portions to realize the slotted connection type taught by Rozga, or providing multiple holes at the arm portions for fastening along different locations.
It would have been obvious to modify the apparatus taught by modified Ackerman so that a position of the mounting location is variable whereby the downward force is variable in order to provide further configurability and control over the forces applied by the mounting arm.

Regarding claim 17, Ackerman in view of Rozga teach the limitations of claim 1, and Ackerman further discloses the upper extrusion puller member comprises a roller (roller 40).

Claims 12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman in view of Rozga as applied to claim 1 above, and further in view of Lane, US 2009/0101686 A1 (“Lane”).

Regarding claim 12, Ackerman in view of Rozga teach the limitations of claim 1. Neither reference explicitly discloses a biasing member biasing the mounting arm to the lowered position. 
	Lane teaches a web processing apparatus configured to exert a tension on a web in a process direction (Abstract). Lane seeks to improve on known web tensioning apparatus including suspended roller assemblies, for example comprising a roller rotatably mounted on an axis that is mounted on two linkages which are mounted freely rotatable in a frame ([0005]). Lane teaches the use of a spring loading assembly 53 to controllably influence the amount of tension that a web tensioning assembly 50 (Fig. 3A-B) exerts on the web material ([0057]). By means of the spring loading assembly it is possible to urge the web tensioning assembly into a predetermined equilibrium position and/or to selectably control the amount of tension on the web ([0057]). Lane teaches the web guide, comprising a roller, may be supported by the spring or an additional pressure is applied on the web via the web guide by directing the spring force in the direction of the gravitational movement of the web guide ([0018], [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by modified Ackerman to incorporate a biasing member to bias the mounting arm to the lowered position in order to provide further capability to selectably control the amount of tension on the material, as taught by Lane.

Regarding claim 15, Ackerman in view of Rozga teach the limitations of claim 1. Neither reference explicitly discloses the upper extrusion puller member is the drive extrusion puller member.
However, the upper member is a roller mounted on a shaft, functioning to transport sheet material, and it is known to provide rollers in such an arrangement with powered rotation. For example, Lane teaches powered rollers driven by a motor ([0051]). Providing the capability of powered rotation in Ackerman would advantageously provide additional control over the forward motion of the sheet material, which is relevant to the objective of Ackerman.
Therefore, it would have been obvious to modify the puller apparatus taught by modified Ackerman so that the upper extrusion puller member is the drive extrusion puller member because driven rollers were known in the art, as shown by Lane, and would advantageously provide further control over the forward motion of the sheet material.

Regarding claim 16, Ackerman in view of Rozga and Lane teach the limitations of claim 15, and Lane further teaches a drive motor is mounted to the upper extrusion puller member (motor 36 provided at end of roll supporting device 28 to drive roll [0051], Fig. 2A).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman in view of Rozga as applied to claim 1 above, and further in view of Turner et al., US 2013/0287465 A1 (“Turner”).

Regarding claim 13, Ackerman in view of Rozga teach the limitations of claim 1. Rozga discloses a stop to limit the movement of a carriage in a direction corresponding to the conveying direction and means to individually adjust the position of each stop (Claim 4, adjustment mechanism 48), however neither reference explicitly discloses a stop which determines the lowered position.
Turner teaches an automatically-adjusting web media tensioning mechanism for use in a roll-fed web media transport system, the tensioning mechanism adding tension to the web media, comprising a supporting bracket assembly being adapted to freely pivot around a pivot axis, the pivot axis being oriented in a direction across the width of the web media (Abstract, [0009]-[0010], mechanism 24 in Fig. 4). Turner teaches the pivoting mechanism can optionally comprise an upper stop 114 and/or a lower stop 116 ([0064], Figs. 4, 6). The stop(s) can be used to limit the rotation of the bracket assembly supporting cylinders in either direction to a defined range of pivot angles ([0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pivoting mounting arm taught by modified Ackerman to include a mechanical stop to determine the lowered position because such elements were known for limiting rotation of freely pivotable components and would provide the capability to limit the range of motion to a defined range of pivot angles, as taught by Turner.

Regarding claim 14, Ackerman in view of Rozga and Turner teach the limitations of claim 13. Turner does not provide specifics of the construction of the stop which limits movement at the lowered position, but Rozga teaches an adjustable stop where the position is adjustable by turning a bolt (Claim 4; Col. 4, line 53 – Col. 5, line 23). 
It would have been obvious to modify the stop taught by Ackerman in view of Rozga and Turner so that the position of the stop was adjustable because Rozga teaches the structure for a stop which is lacking from Turner and is adjustable, and incorporating adjustability into the stop structure would provide an increased range of use depending on the thickness of the processed material and desired range of motion for the pivoting mounting arm.

New Grounds of Rejection
Applicant’s amendment to add new claim 18 changed the scope of the claimed subject matter to the extent that required a new prior art search and necessitated the new grounds of rejection applied to address new claim 18 and the previously rejected claims.
Claims 1-12 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda, US 20110247917 A1.

Matsuda discloses a take-up machine with upper and lower rotating conveying devices configured to take-up a resin molded article along an extrusion line (Abstract). See Fig. 1 below:

    PNG
    media_image2.png
    644
    1103
    media_image2.png
    Greyscale

As to claim 1, Matsuda teaches a puller apparatus for pulling an extrusion profile as it emerges from an extruder (take-up machine [0011], [0034]), the puller apparatus comprising: 
a) a path through which an extrusion travels downstream from an outlet of an extruder (resin-molded article 6 is taken up in the direction of arrow c by rotating upper and lower rotating bodies 5a and 5a, [0033], Fig. 1); 
b) an upper extrusion puller member (rotating end of upper conveying device 5 at extrusion intake, see above) and a lower extrusion puller member (rotating end of lower conveying device 5 at extrusion intake, see above, [0032]-[0033], Fig. 1) defining a portion of the path wherein at least one of the extrusion puller members is a drive extrusion puller member, the drive extrusion puller member providing forward motion to an extrusion travelling through the path (each conveying device 5 is driven [0060]-[0061], Figs. 1-2); and, 
c) a mounting arm moveably mounted to the puller apparatus (pair of lateral frames 10 of upper conveying device 5 pivotally mounted, [0060], [0065], Fig. 1), the mounting arm having a mounting location at which location the mounting arm is moveably mounted to the puller apparatus (pair of frames 10 of upper conveying device 5 are connected to rocking arms 42 of take-up machine by second pivot 45b), the mounting arm having a first portion on one side of the mounting location (portion depicted extending from pivot 45b toward extrusion article 6 in Fig. 1) and a second portion on an opposed side of the mounting location (portion depicted extending from pivot 45b in opposite direction in Fig. 1), wherein the upper extrusion puller member is mounted to the first portion of the mounting arm (Fig. 1), and
wherein the mounting arm is moveable from a lowered position in which the upper extrusion puller member is positioned to engage an extrusion in the path and a raised position in which the upper extrusion puller member is spaced upwardly from the lowered position (pivotally mounted, vertically moveable by rocking arms 45, rocking cylinder 47, and balancer cylinders 48 [0068]-[0069], Fig. 1), 
wherein the first portion travels upwardly as the first portion travels from the lowered position to the raised position (see Fig. 1, arm is pivotally mounted and vertically moveable and would move in this direction when raised), and wherein during operation the mounting arm is freely movable between the lowered position and the raised position (arm is pivotable and not described as actively held in position).
Regarding “freely moveable,” Matsuda describes elements including a rocking cylinder 47 and balancer cylinders 48 which can be used together with rocking arms 45 to vertically move the upper conveying device 5 ([0066]-[0070]). The balancer cylinder devices are described as for balancing the upper conveying device, and are not described as actively holding in one position the lateral frames 10. Since the mounting arm is capable of being moved in its normal operation and is not described as being held in one position, the mounting arm is interpreted as meeting the broadest reasonable interpretation of “freely moveable” between the lowered and raised positions.
Matsuda teaches the first portion travels upwardly as the first portion travels from the lowered position to the raised position (vertical movement) but does not disclose the first portion also travels forwardly (“forward” interpreted as the direction of extrusion travel). However, due to the pivot mounting and cylinder arrangement, one of ordinary skill in the art would recognize that the first portion is capable of travel forwardly, as it is raised, by coordination of the cylinders (e.g., a sufficient downward force applied by balancer cylinders would predictably tilt the upper conveyor so that the first portion travels upwardly and forwardly). This type of raising movement may be useful in an initial step of aligning and feeding material to the take-up machine or in performing maintenance.
Accordingly, it would have been obvious to one of ordinary skill in the art to specify in the take-up machine of Matsuda that the first portion travels upwardly and forwardly as the first portion travels from the lowered position to the raised position because the machine is capable of performing the claimed movement and may be operated to do so in the case of initially feeding material or performing maintenance.

Regarding claim 2, Matsuda does not disclose during operation the mounting arm is moveable between the lowered position and the raised position only by applying a downward force to the second portion of the mounting arm. In line with the specification and the definition of “merely,” the term “only” is interpreted as being used as a synonym for “merely.”
Due to at least the pivot mounting and lever arrangement of Matsuda, one of ordinary skill in the art would reasonably expect that the mounting arm is capable of being moved between the lowered position (where the upper extrusion puller member can engage an extrusion) and the raised position (in which the upper extrusion puller member is spaced upwardly from the lowered position) by applying a downward force to the second portion of the mounting arm, either by the balancer cylinders 48 or any other means for applying force to the second portion.
Therefore, one of ordinary skill in the art would conclude that during operation, the mounting arm of Matsuda is capable of being moved between the lowered position and the raised position only by applying a downward force to the second portion of the mounting arm.

Regarding claim 3, Matsuda teaches the limitations of claim 1 and further discloses the mounting arm is pivotally mounted to the apparatus (frames connected to pivots, Fig. 1).

Regarding claim 4, Matsuda teaches the limitations of claim 1 and further discloses a counterweight provided on the second portion (driving shaft 11, with plurality of driving sprockets 13 attached, [0060]-[0061], Figs. 1 and 3). The structure of the driving shaft and a plurality of driving sprockets effectively form a counterweight to the first portion provided on the second portion.

Regarding claim 5, Matsuda teaches the limitations of claim 4. Matsuda does not explicitly disclose a downward force provided by the counterweight is variable. Matsuda discloses a plurality of driving sprockets 13 on the driving shaft 11 which effectively forms a counterweight on the second portion. Since the weight of the counterweight is not limited, one of ordinary skill in the art would conclude that a downward force provided by the counterweight is capable of being varied, for example in the case of more or less driving sprockets 13 on the shaft 11, or a heavier or lighter shaft 11. 
It is noted that claim 5 appears to limit a downward force and not the counterweight.
It would have been obvious to one of ordinary skill in the art to specify in the device of Matsuda that a downward force provided by the counterweight is variable by adjusting the weight of the counterweight. Varying the downward force provided by the counterweight may be useful in order to contribute to a desired weight balance between opposing ends of the upper conveying device.

Regarding claim 6, Matsuda teaches the limitations of claim 5. Matsuda does not disclose a position of the counterweight on the second portion of the mounting arm is adjustable whereby the downward force provided by the counterweight is variable.
However, one of ordinary skill in the art would understand that sprockets can be added, removed, or repositioned to achieve the taught plurality of sprockets, i.e., a position of the counterweight can be adjusted, and the resulting effect is a varied downward force provided by the counterweight.
Accordingly, it would have been obvious to one of ordinary skill in the art to specify in the device of Matsuda that a position of the counterweight on the second portion of the mounting arm is adjustable whereby the downward force provided by the counterweight is variable. Adjusting a position of the counterweight on the second portion of the mounting arm would be expected in the process of practicing the invention taught by Matsuda. Adding, removing, or repositioning sprockets on the driving shaft would adjust a position of the counterweight and predictably affect the downward force.

Regarding claim 7, Matsuda teaches the limitations of claim 5. Matsuda does not explicitly disclose an additional weight positionable on the mounting arm whereby the downward force is variable.
However, variability of the downward force provided by the counterweight is obvious as set forth above, and Matsuda does not limit the counterweight to a specific weight or set structure. Therefore, adding weight to the counterweight to vary the downward force would be a matter of engineering choice which a person of ordinary skill in the art would have found obvious in order to achieve an appropriate counterbalance effect.
Where the only difference between the prior art and the claim is a recitation of relative size/proportion of the claimed device and a device having the claimed relative size/proportion would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP 2144.04(IV)(A) (citing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). Since the only difference between Matsuda and the claim is the relative weight provided by the counterweight, and the counterweight of Matsuda performs no differently than the claimed device because they both provide variable downward force at a mounting arm, Matsuda renders the claim obvious.
It would have been obvious to modify the counterbalanced mounting arm taught by Matsuda to further comprise an additional weight positionable on the mounting arm whereby the downward force is variable in order to achieve an appropriate weight balance.

Regarding claim 8, Matsuda teaches the limitations of claim 5. Matsuda does not disclose an alternate counterweight is positionable on the mounting arm whereby the downward force is variable.
However, Matsuda teaches the counterweight on the mounting arm and does not limit the counterweight to a specific weight or set structure. Replacing the counterweight with an alternate counterweight to vary the downward force, such as a heavier or lighter driving shaft, would be a matter of engineering choice which a person of ordinary skill in the art would have found obvious in order to achieve an appropriate weight balance. 
It would have been obvious to modify the counterbalanced mounting arm taught by Matsuda so that an alternate counterweight is positionable on the mounting arm whereby the downward force is variable in order to achieve a desired weight balance.

Regarding claim 9, Matsuda teaches the limitations of claim 1. Matsuda, comprising the second portion of the mounting arm, teaches the second portion of the mounting arm provides a downward force because the second portion of the mounting arm clearly has a mass and is positioned extending away from the mounting location.

Regarding claim 10, Matsuda teaches the limitations of claim 9, and Matsuda discloses the counterweight provided on the second portion of the mounting arm (see claim 4). The counterweight would provide the downward force due to its mass and relative position in the assembly.

Regarding claim 11, Matsuda teaches the limitations of claim 9. Matsuda does not explicitly disclose a position of the mounting location is variable whereby the downward force is variable.
Matsuda teaches that the each of the frames is mounted to a rocking arm by a pivot connection (pivot 45b, [0065], Fig. 1). Moving the pivot mounting location along the length of the frames would predictably vary the downward force provided by each end of the upper conveying device by changing the effective fulcrum location of the lever arrangement. As such, it would have been obvious to one of ordinary skill in the art to vary a position of the mounting location as a matter of engineering choice in order to vary the associated downward force as necessary and achieve a desired force balance.
It would have been obvious to one of ordinary skill in the art to modify the apparatus taught by Matsuda so that a position of the mounting location is variable whereby the downward force is variable in order to provide the desired lever configuration and control the forces applied by the mounting arm.

Regarding claim 12, Matsuda teaches the limitations of claim 1 and discloses a biasing member biasing the mounting arm (balancer cylinder 48). Matsuda does not explicitly disclose the balancing cylinder biases the mounting arm specifically to the lowered position. However, Matsuda teaches the balancer cylinder is attached to the frames of the upper conveying device and works in combination with the rocking arms 45 and rocking cylinder 47 to achieve a well-balanced configuration, and the combination of devices can work together so that the upper conveying device applies a downward force ([0068]-[0070]). Accordingly, one of ordinary skill in the art would reasonably expect that the balancer cylinder, during the process of balancing and effecting a downward force, biases the mounting arm to the lowered position to assist in engaging the extrusion material.

Regarding claim 15, Matsuda teaches the limitations of claim 1 and discloses the upper extrusion puller member is the drive extrusion puller member (upper conveying device is driven, [0060]-[0061], Figs. 1-2).

Regarding claim 16, Matsuda teaches the limitations of claim 15 and discloses a drive motor (driving motor 16, [0061]). In the depicted configuration, the driving motor is mounted to the driving shaft 11 ([0061], Figs. 2-3). Matsuda does not disclose the drive motor is mounted to the upper extrusion puller member.
However, modifying the driving arrangement by swapping which end of the upper conveying device was driven would not appear to modify the operation of the upper conveying device or the take-up machine and would constitute an obvious rearrangement of parts as a matter of design choice. The written description of Matsuda does not appear to indicate a preference or requirement as to which of the two ends of the conveying device is driven. See MPEP 2144.04(VI)(C) and In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). It was known in the art to mount a driving motor to a rotating member, as evidenced by Matsuda’s arrangement at the driving shaft, in order to achieve the rotation.
It would have been obvious to one of ordinary skill in the art to modify the driving arrangement of Matsuda so that the drive motor was mounted to the upper extrusion puller member because doing so amounts to an obvious rearrangement of parts achieving the same effect of driving the upper conveying device to achieve a take-up motion.

Regarding claim 17, Matsuda teaches the limitations of claim 1 and discloses the upper extrusion puller member comprises a roller (shaft 12, [0060], Fig. 1).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda as applied to claim 1 above, and further in view of Turner et al., US 2013/0287465 A1 (“Turner”).

Regarding claim 13, Matsuda teaches the limitations of claim 1. Matsuda does not disclose a stop member comprising a stop, whereby the stop determines the lowered position.
Turner teaches an automatically-adjusting web media tensioning mechanism for use in a roll-fed web media transport system, the tensioning mechanism adding tension to the web media, comprising a supporting bracket assembly being adapted to freely pivot around a pivot axis, the pivot axis being oriented in a direction across the width of the web media (Abstract, [0009]-[0010], mechanism 24 in Fig. 4). Turner teaches the pivoting mechanism can optionally comprise an upper stop 114 and/or a lower stop 116 ([0064], Figs. 4, 6). The stop(s) can be used to limit the rotation of the bracket assembly supporting cylinders in either direction to a defined range of pivot angles ([0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pivotably mounted mounting arm taught by Matsuda to include a mechanical stop to predictably limit the lowered position because such elements were known for limiting rotation of pivotable components and would provide the capability to limit the range of motion to a defined range of pivot angles, as taught by Turner. Providing a limit to the lowered position would be useful to ensure the upper conveying device cannot apply a detrimental amount of force to the extrusion product.

Regarding claim 14, Matsuda teaches the limitations of claim 13. Turner does not provide specifics of the construction of the stop which limits movement at the lowered position and does not specify that a position of the stop is adjustable.
However, the stop is simply a mechanical impediment mounted in a chosen position and Turner describes the stop can be provided to limit rotation to a defined range of pivot angles. One of ordinary skill in the art in view of Turner would recognize that the position of the stop can be adjusted (e.g., mounted in a different location) to provide the desired limiting effect according to the chosen range of pivot angles in a given application.
It would have been obvious to modify the stop taught by Matsuda in view of Turner so that a position of the stop was adjustable in order to provide an increased range of use depending on the thickness of the processed material and to reach a desired range of motion for the mounting arm.

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuda as applied to claim 16 above, and further in view of Bala, US 4070951 A.

Regarding claim 18, Matsuda teaches the limitations of claim 16. Matsuda does not disclose the drive motor is reversible to provide rearward motion to the extrusion.
Bala teaches a web handling system, which may handle material supplied by an extrusion system (Col. 3, lines 46-51). A drive or nip roller system moves the web through the apparatus, and the drive rollers are operated by a motor controlled by an electronic servo system which enables highly accurate and repetitive starting, stopping and speed control of the rollers, and consequently, the movement of the web (Col. 3, lines 60-66). The drive rollers 52, 54 are driven by a reversible DC electric motor 58 through one or more belts, and rotation of the rollers, and thus the film, may be very precisely regulated (Col. 6, lines 26-38). Bala teaches that the controllable motor for the drive rolls enables extremely accurate incremental feeding of the web to a downstream processing station, with simple, precise, and reproducible control of the parameters of the feed (Col. 2, lines 40-56).
Bala teaches the drive motor is reversible to provide rearward motion to the extrusion (Col. 6, lines 26-27; Col. 7, lines 28-29; Col. 10, lines 13-17, 53-57). Bala describes that brief reverse action can be useful to back up a portion of the material during processing (Col. 10, lines 13-17, 53-57), and one of ordinary skill in the art would understand that the capability of reversing the driving direction would be useful, e.g., in the case of a buildup of material at the outlet end of the machine.
Accordingly, it would have been obvious to one of ordinary skill in the art to modify the drive motor of Matsuda to be reversible to provide rearward motion to the extrusion, in order to advantageously and predictably provide the capability of rotating the conveyor back to back up a portion of the material or in the case of a buildup of material on one side.

Response to Arguments
Applicant's arguments filed 06/14/2022 have been fully considered but they are not persuasive. 
Applicant argues (pp. 12-18) against the prior art rejection of claim 1 under 35 U.S.C. 103 over Ackerman in view of Rozga. Applicant states (p. 13) that Ackerman has a fundamentally different purpose and a substantially different intended function to the claimed apparatus. Accordingly, Applicant submits that it would not be obvious to a person skilled in the art to use the tension-reducing device of Ackerman to pull an extrusion profile as it emerges from an extruder. Applicant states (p. 14) that functional considerations for a puller apparatus positioned downstream an extruder are different than those of a pusher apparatus positioned upstream of the extruder, and to consider both as interchangeable means of transporting material is inaccurate and over simplistic as it does not take into consideration the state of material as it is fed to an extruder and withdrawn from an extruder. Applicant describes that an extrusion is typically hot and pliable, and unnecessary force applied to the extrusion before it cools can distort its profile. Applicant continues, stating that Ackerman is used for material that is solid and non-pliable, and therefore the material may be pushed/pulled without the profile of the material being changed. 
The arguments have been considered but are not persuasive. The claimed apparatus (below left) and the prior art apparatus of Ackerman (below right) each use cooperating sets of upper and lower rollers (or rotating members) handling and transporting a sheet of material in an extrusion process. In each apparatus, the upper roller or rotating member is mounted to a movably mounted arm structure. The apparatus of the instant application, as claimed in claim 1, requires no additional or different structure from that of Ackerman in view of Rozga due to its intended use of handling the material in a state after it emerges from the extruder.

    PNG
    media_image3.png
    755
    827
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    522
    748
    media_image4.png
    Greyscale

The instant claim recites a “puller apparatus for pulling an extrusion profile as it emerges from an extruder,” and then defines the apparatus by reciting structure which is met by Ackerman in view of Rozga as described in the above rejection. The recitation of “for pulling an extrusion profile as it emerges from an extruder” (i.e., a manner of operating the device) does not differentiate the claimed device over the prior art. MPEP 2114 states that "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In this case, the structural requirements of claim 1 are addressed by Ackerman in view of Rozga.
During examination, the claims are interpreted in light of the specification, however limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Specific functional or structural limitations associated with handling of a hot, pliable, or easily distortable material are not reflected by the structural requirements of the invention defined by the claim language in the body of the claim. 
Applicant argues (p. 16) that the roller of Ackerman pushes the feed strip forward, and one skilled in the art would understand that applying a similar forward force to a cooling extrusion downstream of the extruder would fundamentally alter the extrusion’s shape. Applicant states that, in contrast, a person skilled in the art would appreciate that axial forces (compression or tension) cannot be applied to an extrudate until the extrudate has sufficiently cooled, therefore the design of a machine which is (used) to support and advance an extrudate from an extruder would be of a different design, and a person skilled in the art would not consider using Ackerman, alone or modified, as the intended use of Ackerman is fundamentally different to a puller. Applicant concludes that Ackerman is incompatible for use as a puller apparatus downstream of an extruder, as the force applied by the roller would modify the shape of the cooling extrusion, and this stands in direct conflict with the functional role of a puller apparatus in supporting and maintaining the shape of the extrusion while it cools.
The arguments have been considered but are not persuasive. The intended use of the apparatus has been addressed in response to the first argument above. As claimed, the apparatus requires no structure additional to or different from the apparatus taught by the prior art due to its handling of extrudate material. Concerning the application of a force to the material, if Applicant argues that the apparatus of the instant application does not apply a force to the material, and differs from Ackerman in this regard, the argument is not persuasive. One of ordinary skill in the art would understand that the claimed apparatus applies a force to the sheet of material based at least on the drawings (e.g., Fig. 1A), and the instant specification describes that the downward force or driving force provided by the puller assembly to advance an extrudate can be varied (see e.g., [0015], [0048], [0049], [0055], [0060], etc.). It is not clear how Applicant has determined that a force applied by the apparatus of Ackerman would adversely alter the shape of the material but the force applied by the claimed apparatus does not. The distinction is not apparent based on the claim language. 
As described previously, the description of pulling or pushing is relative to a point of reference. In either the claimed apparatus or Ackerman’s, the material is being pushed from one side of the apparatus and pulled from the other (along the direction of movement of the material). The effect of the apparatus in combination with an extruder depends on its position upstream or downstream of the extruder.
Applicant argues (pp. 16-17), regarding the combination of Ackerman and Rozga, that the references provide teachings in disparate fields, because Rozga discloses a skew control mechanism for sheet material downstream of a cut-off machine. Applicant states that Rozga has nothing to do with extruders or any related process upstream or downstream of an extruder, and accordingly, one skilled in the art would not consider it obvious to modify Ackerman with unrelated teachings of Rozga.
The arguments are not found persuasive. Rozga relates to the handling of sheet material using opposing sets of rollers with a pivotably mounted upper set of rollers (Title, Summary). The instant invention uses opposing sets of rollers with a pivotably mounted upper set and relates to handling of extrusion material, which may be in sheet form ([0037], [0038], [0045], Figures, etc.).  MPEP 2141.01(a) defines art as analogous to the claimed invention if: 1) the reference is from the same field of endeavor as the claimed invention, or 2) the reference is reasonably pertinent to the problem faced by the inventor, even if it is not in the same field of endeavor as the claimed invention. In the instant case, Rozga’s teachings related to transporting sheet material from one processing machine to another, using cooperating rotating members, while applying a controllable amount of pressure to the material are considered reasonably pertinent to the problem addressed by the claimed invention of transferring sheet material from one machine to another location using the claimed apparatus during a manufacturing process (e.g., [0004]).
Applicant argues (pp. 17-18) that one skilled in the art would not modify the device of Ackerman with the driven lower member taught by Rozga because the modification provides no advantage to the tension-reducing device. Applicant states that, if anything, there is motivation against the modification because the driven lower member would have to be turned off before the apparatus is able to perform the function for which it was intended. Furthermore, Applicant states that Rozga relates to a device moving solid material and a puller handles pliable material, and accordingly, a person skilled in the art would not consider using the portions of Rozga identified by the examiner in an extruder, nor combining those portions with the pusher apparatus of Ackerman to obtain a puller apparatus. 
The arguments are not found persuasive. The lower rollers of Ackerman form part of a “conveyor system,” and Ackerman describes that they can alternately be replaced by a conveyor belt ([0010]), generally understood as a typically driven device. While Ackerman does not explicitly describe that the lower rollers are driven, the provision of a driven lower section would reasonably be expected to facilitate advancement of the sheet of material. The prior art provides no indication that a driven lower member (i.e., rotating rollers, rotating conveyor belt) would need to be turned off before the apparatus is able to urge the material forward. Regarding the handling of a pliable material, the argument has been addressed above, and MPEP 2115 provides that the material or article worked upon by an apparatus in its intended use does not limit apparatus claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 4609336 A, Stevenson et al., teach an apparatus for handling an extrudate strip, including a roller mounted on a shaft connected to arms of a pivotable bar, with adjustable counterweights attached to the device for adjusting tension.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754